           Case 2:21-cv-00520-NBF Document 1 Filed 04/19/21 Page 1 of 8




                     ;IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DIANA BROADNAX,                              :
                                              :
                Plaintiff,                    :    No. 2:21-cv-520
                                              :
        v.                                    :
                                              :
 PANDA EXPRESS, STEVEN                        :    JURY TRIAL DEMANDED
 PASCARELLA, OFFICER JOHN DOE                 :
                                              :
                Defendants.                   :

                              COMPLAINT IN CIVIL ACTION

      AND NOW, comes Plaintiff, Diana Broadnax, by and through her Attorneys,

Timothy P. O’Brien, Esquire and the Law offices of Timothy P. O’Brien and files the within

complaint and in support thereof avers as follows:

I.    Parties

      1.      Plaintiff Diana Broadnax is a disabled adult individual residing in Allegheny

County, Commonwealth of Pennsylvania; she is African-American, impediment;

      2.      Defendant Panda Express is a privately wholly owned subsidiary of Panda

Restaurant Group, Inc. (hereinafter referred to as Panda Express) trading and conducting

business at 44155 William Penn Hwy., Monroeville, PA; (with a principal place of business

at 1683 Walnut Grove Ave, Rosemead, CA 91770) who at all times relevant, was acting

by and through its duly authorized employees, agents, and/or assigns who were then and

there acting within the course and scope of their employment;

      3.      Defendant Steven Pascarella is an adult individual residing within Allegheny

County, Commonwealth of Pennsylvania, who at all times relevant, was employed as a

police officer by the Municipality of Monroeville, Allegheny County, Pennsylvania, and in
            Case 2:21-cv-00520-NBF Document 1 Filed 04/19/21 Page 2 of 8




such capacity was acting under color of state law. At all times relevant, this Defendant

was in a supervisory capacity to Defendant Doe and participated, acted jointly and/or

acquiesced in Doe’s violation of Plaintiff’s 4th amendment rights to be free from excessive

force and/or false arrest. This Defendant is sued in his individual capacity;

       4.      Defendant John Doe is an adult individual who is believed to reside within

Allegheny County, Commonwealth Pennsylvania, who at all times relevant, was

employed as a police officer by the Municipality of Monroeville, Allegheny County,

Pennsylvania, and in such capacity was acting under color of state law. This Defendant

is sued in his individual capacity;

II.    Jurisdiction

       5.       This court has jurisdiction over the constitutional claims asserted herein

pursuant to 28 U.S.C. § 1331, and 28 U.S.C. § 1343(4); this court has pendent/diversity

jurisdiction over plaintiff’s common law tort claims asserted against defendant Panda

Express

III.   Facts

       6.      On May 5, 2019, Plaintiff was a business invitee at the Panda Express

where she entered the premises to purchase a to-go order;

       7.      After making the purchase, Plaintiff returned to her residence located a

short distance from the Panda Express, where she found that she had been given the

wrong order;

       8.      Plaintiff then immediately returned to the Panda Express for the purpose of

exchanging the wrong order for the correct one;




                                             2
            Case 2:21-cv-00520-NBF Document 1 Filed 04/19/21 Page 3 of 8




       9.      Instead of accommodating Plaintiff's requested exchange, the Panda

Express Manager, (a Caucasian female) (hereinafter Manager), in the presence of other

customers and/or restaurant staff, responded angrily, began yelling at the Plaintiff,

ordered her to leave and threatened to call the police;

       10.      Upon information and belief, the Manager, called the Monroeville Police

Department falsely reporting that Plaintiff had been disorderly and/or was publicly

intoxicated;

       11.     Plaintiff was not intoxicated, had not consumed any alcohol, was not

disorderly, and since it was Sunday, her only activity before going to the Panda Express,

was to attend church services;

       12.     Plaintiff had not engaged in any physical and/or verbal activity that

warranted and/or justified the Manager's loud, abusive and/or angry response and/or

which justified calling the police;

       13.     The Manager's loud, abusive and angry response caused Plaintiff to

become emotionally upset, exacerbating her underlying disability, including as

manifested in her speech impediment; Plaintiff exited the Panda Express and waited

outside for the police to arrive;

       14.     Shortly after she left the Panda Express, defendants Pascarella and Doe

arrived on the scene in two separate squad cars;

       15.     Without affording plaintiff the opportunity to explain what happened at the

Panda Express, Pascarella demanded that she produce identification, and began

shouting profanities at her. Pascarella claimed plaintiff was non-compliant. Defendant




                                             3
            Case 2:21-cv-00520-NBF Document 1 Filed 04/19/21 Page 4 of 8




Doe then placed a Taser against her chest and threatened to Taser her. Plaintiff was

then forcibly handcuffed and arrested;

       16.     Plaintiff was transported to the Monroeville Police Department (Department)

where she was incarcerated in the Department's "lockup" for approximately one hour;

       17.     While Plaintiff was incarcerated in the "lockup", she experienced serious

difficulty in breathing due an anxiety attack and due to her pre-existing asthmatic

condition;

       18.      When plaintiff complained that she could not breathe, and requested that

she be given her inhaler located in her purse, defendant Pascarella responded by

shouting profanities at her, stating that if she could complain about an inability to breathe,

she must, in fact, be able to breath;

       19.     EMTs arrived on the scene, who provided Plaintiff with her inhaler and

transported her from the Department to a local hospital, where she was treated and

released;

       20.     Before she was transported to the hospital defendant Pascarella entered

her cell, and placed her in a chokehold to remove her from the cell floor;

       21.     At all times relevant, Defendants Pascarella and/or Doe, did not have a

reasonable basis to believe and/or suspect that Plaintiff had engaged in any criminal

activity, including disorderly conduct and/or public intoxication;

       22.     At all times relevant, Defendants did not have a reasonable basis to use

any force in carrying out an arrest of the Plaintiff and/or while she was kept in the lockup,

and the force used was unreasonable and excessive;




                                              4
          Case 2:21-cv-00520-NBF Document 1 Filed 04/19/21 Page 5 of 8




       23.     Defendant Pascarella charged Plaintiff with public intoxication falsely

alleging that she appeared in a public place "under the influence of alcohol to the degree

that she may endanger herself or annoy others in her vicinity”;

       24.     The false charges brought against Plaintiff were dismissed;

       25.     As a direct result of the Defendants’ conduct as hereinbefore described,

Plaintiff suffered severe emotional distress, embarrassment, humiliation, and damage to

her reputation;

       26.     As a direct result of Defendants’ conduct as hereinbefore described, Plaintiff

suffered physical injuries, for which she has and/or may require medical care and

treatment;

IV.    Causes Of Action

                BROADNAX V. PASCARELLA AND JOHN DOE
       4TH AMENDMENT, FALSE ARREST, EXCESSIVE FORCE, MALICIOUS
                            PROSECUTION;

       27.     Plaintiff incorporates herein paragraphs 1 through 26 as if fully set forth at

length, herein;

       28.     Defendants' conduct as hereinbefore described (including that they acted

jointly in arresting and filing false criminal charges against the plaintiff) violated Plaintiff's

rights under the 4th amendment to the United States Constitution made actionable

against Defendants pursuant to 42 U.S.C. § 1983, to be free from false

arrest/imprisonment, excessive force, and/or malicious prosecution;

       WHEREFORE, Plaintiff requests judgment in her favor for compensatory damages

and/or punitive damages, costs and attorney's fees and such other relief as this court may

deem just and equitable under the circumstances;


                                                5
          Case 2:21-cv-00520-NBF Document 1 Filed 04/19/21 Page 6 of 8




                              BROADNAX V. PANDA EXPRESS
                          FALSE ARREST/MALICIOUS PROSECUTION

       29.     Plaintiff incorporates herein paragraphs 1 through 28, as if fully set forth at

length, herein:

       30.     The false accusations were made knowingly by the Manager to the police

which led to the false arrest and/or filing false criminal charges and/or unnecessary use

of force against the Plaintiff;

       WHEREFORE, Plaintiff requests judgment in her favor against Defendant Panda

Express including compensatory and/or punitive damages and for such other relief as the

court may deem just and equitable under the circumstances;

                             BROADNAX V. PANDA EXPRESS
                                   NEGLIGENCE

       31.     Plaintiff incorporates herein paragraphs 1 through 30, as if fully set forth at

length, herein;

       32.     The injuries suffered by the Plaintiff were proximately caused by the

negligence of the Defendant Panda Express in the following respects:

               a).    In failing to train and/or establish appropriate standards of conduct
                      for its employees including management staff in the manner in which
                      consumer complaints concerning service should be handled without
                      engaging in angry, abusive, and/or offensive responses designed to
                      publicly humiliate the complaining consumer;

               b).    In failing to train and/or establish appropriate standards for its
                      employees including management staff in the manner in which such
                      employees seek police assistance, under what circumstances such
                      assistance should be sought, standards and/or training ensuring that
                      information provided to the police is accurate, when defendants
                      knew or should have known that the lack of any such training and/or
                      standards could endanger the safety of its business invitees;

               c).    In failing to identify, select, assign and/or appoint appropriate
                      personnel/employees to handle consumer complaints including

                                              6
          Case 2:21-cv-00520-NBF Document 1 Filed 04/19/21 Page 7 of 8




                      failure to exclude employees with anger management and/or other
                      emotional problems from dealing with consumer complaints when
                      defendants knew or should have known that the failure to do so could
                      endanger the safety of its business invitees;

              d).     In failing to properly supervise, and/or to establish appropriate
                      safeguards against its employees filing false complaints with the
                      police against consumers because of complaints about service,
                      when defendants knew or should have known that such failure could
                      endanger the safety of its business invitees;

              e).     In failing to properly train and/or establish appropriate standards of
                      conduct for its employees including management staff in responding
                      to consumer complaints made by business invitees who have
                      cognitive impairments, including as manifested in speech
                      impediments;

       WHEREFORE, Plaintiff requests judgment in her favor against Defendant Panda

Express for compensatory and/or punitive damages and for such other relief as the court

may deem just and equitable under the circumstances;

                               BROADNAX V. PANDA EXPRESS
                               CLAIM UNDER 42 U.S.C. § 1981

       33.    Plaintiff incorporates herein by reference paragraphs 1 through 32, as if fully

set forth at length, herein:

       34.    The conduct and/or actions of the Manager directed against the plaintiff as

hereinbefore described were on account of the plaintiff's race, African-American;

       35.    At all times relevant, plaintiff was attempting to enforce her contractual right

to receive the correct food order for which Panda Express had been compensated when

plaintiff made the food purchase;

       36.    At all times relevant, plaintiff was denied the right to enforce her contractual

claim against Panda Express on account of her race, African-American;




                                              7
         Case 2:21-cv-00520-NBF Document 1 Filed 04/19/21 Page 8 of 8




      37.    Although the Manager summoned the police with respect to the plaintiff, the

Manager did not call the police with respect to a white male patron who was screaming

at the plaintiff, because of her complaints about not receiving the food order that she

purchased;

      Wherefore, plaintiff requests judgment in her favor for both compensatory and/or

punitive damages, attorneys fees and costs and such other relief as this Court deems just

and equitable under the circumstances.

                                         Respectfully submitted,

                                         /s/ Timothy P. O’Brien
                                         PA ID# 22104

                                         Law Office of Timothy P. O’Brien
                                         Henry W. Oliver Building
                                         535 Smithfield Street, Suite 1025
                                         Pittsburgh, PA 15222
                                          (412) 232-4400

                                         Attorney for Plaintiff




                                            8
